Motion for an enlargement of time granted insofar as to extend appellants’ time to serve and file the records on appeal and appellants’ points to and including October 26, 1962, with notice of argument for the November 1962 Term of this court. Respondents’ points are to be served and filed on or before November 10, 1962. Reply points, if any, are to be served and filed on or before November 15, 1962. If the appellants fail to comply with the conditions herein imposed, the respondents may enter an order dismissing the appeal without notice to the appellants. Concur — Botein, P. J., Breitel, Valente, McNally and Eager, JJ.